              Case 1:19-cr-00893-LAK Document 75 Filed 11/02/20 Page 1 of 2
                                                                                                    Daniella Gordon

                                                                                                    Direct T 267.780.2017 F 215.405.9070

                                                                                                    dgordon@atllp.com




November 2, 2020


The Honorable Lewis A. Kaplan, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:          United States v. Donald Laguardia
             1:19-cr-00893-LAK


Dear Judge Kaplan:

We thank the Court for its recent Order granting defense counsel, Eric M. Creizman, permission to use an
iPad for purposes of document management and presentation at trial in the above-captioned matter.

In light of social distancing protocols, the defense team recognizes that it will be unable to jointly access
trial exhibits from a single device. The defense team will not have a paralegal present at trial. Accordingly,
we have loaded a duplicate version of the designated trial exhibits onto a separate iPad for my use during
the proceedings. The only application that has been downloaded onto the device is Trial Pad, the document
management program being utilized by the defense team. The device does not have a data plan, nor will it
have WiFi access. The Trial Pad program is not available for use on a laptop.

For these reasons, and in an attempt to synchronize and mitigate document access issues during trial, we
respectfully request a modification of the electronic device Order, allowing permission for me to bring an
iPad to Court strictly for use of the Trial Pad document management program during trial.

We thank the Court for its consideration of this request. A proposed form of order pertaining to the use of
electronic and computing devices is attached.

Respectfully submitted,




Daniella Gordon

DG:sah




ARMSTRONG TEASDALE LLP   2005 MARKET ST., 29TH FLOOR, ONE COMMERCE SQUARE, PHILADELPHIA, PA 19103 T 267.780.2000 F 215.405.9070 ArmstrongTeasdale.com
              Case 1:19-cr-00893-LAK Document 75 Filed 11/02/20 Page 2 of 2
November 2, 2020
Page 2


Encl.

Cc:       Andrew Mohan, Courtroom Deputy (all via ECF)
          Elisha Kobre, Esq., AUSA
          Max Micholas, Esq., AUSA
          Eric Creizman, Esq.




ARMSTRONG TEASDALE LLP
